Citation Nr: 0008471	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


INTRODUCTION

The veteran had active service from October 1942 to March 
1968.  The veteran died in January 1994.

This appeal arises from a May 1994 rating decision in which 
the RO denied entitlement to service connection for the cause 
of the veteran's death.  

In a November 1999, the RO adjudicated and denied the claim 
of entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  That 
determination was the first notice to the appellant for 
entitlement to benefits in this respect.  On the attached 
notification letter, the RO also told the appellant, the 
surviving spouse of the veteran, that if the supplemental 
statement of the case contained an issue which was not 
included on her substantive appeal she must perfect the 
appeal within 60 days.  Thus far, the appellant has not 
submitted any letter of disagreement.  Accordingly, the 
matter of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 is not before the Board of Veterans' Appeals 
(Board). 


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1994, as a result 
of aspiration pneumonia and Parkinson's disease.  

2.  Prior to his demise, service connection was in effect for 
the following disabilities: status post operative laminectomy 
L4-5 with degenerative joint disease L5-S1, L4-5; a history 
of a duodenal ulcer with upper gastrointestinal hemorrhage; 
amputation distal phalanx of the left thumb; hearing loss, 
and status post operative residuals of a head injury.

3.  The medical evidence does not indicate that the veteran's 
aspiration pneumonia and Parkinson's disease are related to 
service or any events of service.

4.  The medical evidence does not suggest that the veteran's 
service-connected disabilities caused, substantially or 
materially contributed to cause, or hastened the veteran's 
demise.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
veteran's cause of death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that the veteran incurred a head injury 
as a result of a car accident while stationed in Germany in 
1963, and at that time, he was told that he would probably 
"suffer" from seizures.  She recalls that the veteran began 
having seizures in 1981 and when other problems arose, mostly 
confusion and disorientation, it was determined that he had 
symptoms of Parkinson's disease.  In light of the foregoing, 
she avers that service connection for Parkinson's disease is 
warranted.  The appellant also contends that the veteran's 
Parkinson's disease is related to his service in Guam.  She, 
however, states that the veteran's pneumonia occurred only 
during his final hours and he had been retired for 14 years 
before he was diagnosed with Parkinson's disease.  
Nonetheless, the fact that the study for Parkinson's disease 
did not start until 1992 was strong evidence that those types 
of diseases did not appear until the veterans reached their 
60's and 70's.

DIC is paid to the surviving spouse, children, or parents of 
a qualifying veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  For such a 
death to considered service connected, it must result from a 
disability incurred or aggravated in the line of duty, see 38 
U.S.C.A. § 1110 (West 1991); that the chronic disease, (in 
this case organic disease of the nervous system) manifested 
to a compensable degree within a year after service, see 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999), 
38 C.F.R. §§ 3.307, 3.309 (1999); or that the disease, which 
was diagnosed subsequent to service, is related to service, 
see 38 C.F.R. § 3.303(b) (1999).  As with any other type of 
claim, a claimant seeking DIC benefits has the initial burden 
of showing that the claim is well grounded.  That is, that 
the claim is plausible and capable of substantiation.  
38 U.S.C.A. § 5107; see Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

For a claim to be well grounded, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Brown, 9 Vet. App. 341, 343- 44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required.  
Grottveit, 5 Vet. App. at 93; see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).

After reviewing the evidence presented in this matter, the 
Board finds that the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
not well grounded.  

It is acknowledged that service medical records show that the 
veteran incurred a head injury as a result of a car accident 
while stationed in Germany in 1963.  But, on follow-up 
evaluation in February 1964, findings were normal, although 
it was noted that the veteran's prolonged disturbed awareness 
and unconsciousness indicated that he had sustained a very 
serious injury to the brain.  A March 1965 report from the 
Aeromedical Evaluation Board shows that the veteran was 
evaluated two-years after his head injury.  At that time, it 
was noted that in April 1963, the veteran sustained a 
depressed triangular skull fracture of the right parietal-
temporal area.  Nonetheless, physical examination was 
entirely unremarkable, including the veteran's neurological 
examination.  The Board also acknowledges that that same 
report initially notes that the results of psychiatric 
examination and psychological testing at that time showed 
signs of organic brain damage suggesting the possibility of a 
chronic brain syndrome and that the veteran was also seen by 
the Neurology Branch, also noting that test results showed 
that there were some questionable signs indicative of organic 
brain syndrome.  It was also noted that even though there had 
been a normal two-year follow up for post-traumatic epilepsy, 
in a patient with this type of injury, chances of developing 
this at a future date were still statistically significant.  
The diagnoses included observation, post-depressed skull 
fracture April 1963 for possible brain damage, not definitely 
proven.  

A medical report dated in October 1967, however, reveals that 
the Department of Neurology felt that the veteran had no 
significant neurological sequelae from his head injury and 
the October 1967 Report of Medical Examination for the 
Medical Evaluation Board and Retirement shows that 
neurological evaluation was completely normal.  The diagnosis 
was status post head injury with postoperative recovery from 
depressed skull fracture with no significant neurological 
sequelae.

Thereafter, there is no medical evidence of record showing 
that the veteran's in-service head injury resulted in any 
chronic disability or that he experienced any residuals from 
the head injury incurred in service.  In fact, the only 
medical evidence of record showing that the veteran had 
Parkinson's disease and aspiration pneumonia is the 
certificate of death.  The document shows that the veteran 
died on January [redacted], 1994, as a result of aspiration pneumonia 
and Parkinson's disease.  It makes no reference to service or 
any events of service.  In the absence of any medical 
evidence showing that either the veteran's aspiration 
pneumonia or his Parkinson's disease had its onset in 
service, manifested to a compensable degree within a year 
after service, or is related to events of service, the 
appellant's claim is not well grounded.  Caluza, supra.

Prior to the veteran's demise, service connection was in 
effect for the following disabilities: status post operative 
laminectomy L4-5 with degenerative joint disease L5-S1, L4-5; 
a history of a duodenal ulcer with upper gastrointestinal 
hemorrhage; amputation distal phalanx of the left thumb; 
hearing loss, and status post operative head injury.  
Nonetheless, there is no medical evidence of record showing 
that any of the veteran's service-connected disabilities 
caused his demise or showing that he experienced 
"debilitating effects" due to his service-connected 
disabilities that made him "materially less capable" of 
resisting the effects of the fatal aspiration pneumonia and 
Parkinson's disease or that a service-connected disability 
had "material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  Lathan v. Brown, 7 Vet. App. 359 (1995).

The Board also recognizes that the veteran appears to have 
participated in a study of Guam Veterans and that he was 
asked if he had experienced one or more of the three 
conditions identified on the survey, which included 
Parkinson's disease, diagnosed by a physician.  The January 
1993 flyer, stating that "[r]esearchers are looking from 
WWII veterans who served on Guam to help in a study that may 
establish a link between the island and two diseases-
Parkinsonism-dementia . . ." with attached background 
information associated with Parkinson's disease and a portion 
of a letter from an Air Force classmate of the veteran, 
indicating that researchers believed that there was 
connection between Parkinson's disease and a seed from a 
plant located in Guam and surrounding islands are noted.  
However, this evidence is insufficient to well ground the 
appellant's claim.  Not one of the aforementioned materials 
directly relates that veteran's aspiration pneumonia or 
Parkinson's disease to his service or any events of service.  
Instead, this evidence merely indicates that researchers are 
studying the possibility of a link between veterans who 
served in Guam and certain specified diseases, to include 
Parkinson's disease, and merely provides background 
information associated with Parkinson's disease.  The 
appellant's claim cannot be found well grounded on those 
bases.

Finally, as previously noted, the appellant's contentions 
presented on appeal are acknowledged.  Indeed, the Board does 
not dispute the evidence showing that the veteran incurred a 
serious head injury in 1963 and that he served a tour of duty 
in Guam.  However, because no medical evidence has been 
submitted that indicates a nexus between his in-service 
events and the causes of his demise, the appellant's claim is 
not well grounded and her statements, alone without 
corroborating medical evidence, will not suffice to well 
ground it.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that when an appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Morton v. West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 
F.3d. 1464 (Fed. Cir. 1997); Grottveit, supra; 38 C.F.R. § 
3.159(a).  In June 1994, the appellant wrote that the veteran 
received treatment for Parkinson's disease in 1994 at the 
Arizona Medical Clinic.  These reports are not of record.  
Nevertheless, the Board finds that additional development in 
this case is not warranted.  Again, the Board does not 
dispute the fact that the veteran had Parkinson's disease and 
that this disease caused his demise.  The appellant's claim 
fails because there is no medical evidence of record 
suggesting a link between the veteran's cause of death and 
service or any events of service.  It is also noted that the 
appellant has not contended that obtaining those medical 
report would provide such substantiating evidence.  As such, 
no additional development is warranted.  In addition to the 
foregoing, throughout the pendency of the appellant's appeal, 
the RO has apprised her of the evidence needed to 
substantiate her claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  There is no duty to assist and the 
appellant's claim is denied.  See Morton and Epps, both 
supra. 



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 
	



- 8 -


- 1 -


